DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/12/2019 and 04/15/2020 have been considered by the examiner.
Election/Restrictions
Applicant’s election without traverse of claims 14-20 in the reply filed on 09/03/2021 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nishikitani et al. (US 2002/0136898) in view of Yde-Anderson et al. (US 6,246,508).
Regarding claim 14, Nishikitani discloses, a method of forming an electrochromic (EC) device (Figs. 1-3), comprising: 

curing (Para. 0162) the layer to form a gel electrolyte on the first electrode (Para. 0140 and 0145-0147), 
wherein the precursor composition comprises: 
polymer network precursors (Para 0055-0056).
Nishikitani does not explicitly disclose the polymer network precursors comprising polyurethane acrylate oligomers; and an ionically conducting phase.
Yde-Anderson teaches, from the same field of endeavor that in a method of forming an electrochromic device that it would have been desirable to make polymer network precursors comprising polyurethane acrylate oligomers (Col. 5, lines 59-67 and Col. 6, lines 1-24); and an ionically conducting phase (Col. 5, lines 59-67 and Col. 6, lines 1-24).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the polymer network precursors comprising polyurethane acrylate oligomers; and an ionically conducting phase as taught by the method of forming an electrochromic device of Yde-Anderson in the method of forming an electrochromic device of Nishikitani since Yde-Anderson teaches it is known to include these features in a method of forming an electrochromic device for the purpose of providing a method of forming an electrochromic device with improved voltage and electrolytic stability.
Regarding claim 18, Nishikitani in view of Yde-Anderson discloses and teaches as set forth above, and Nishikitani further discloses, laminating the first substrate to a second substrate (Para. 0142 and 0145) comprising a second electrode (see 13 above 14), such that the gel electrolyte contacts the first and second electrodes, to form the EC device (Para. 0144).
claim 19, Nishikitani in view of Yde-Anderson discloses and teaches as set forth above, and Nishikitani further discloses, connecting (19) the first substrate to a second substrate comprising a second electrode; and applying a sealant (19) to the first and second substrates (Para. 0140 and 0145), such that a fluid-retaining space is formed between the first and second substrates (Para. 0140 and 0145); and the forming a layer of an electrolyte precursor composition comprises injecting the precursor composition into the space (Para. 0140 and 0145), such that the precursor composition contacts the first and second electrodes (Para. 0140 and 0145).
Regarding claim 20, Nishikitani in view of Yde-Anderson discloses and teaches as set forth above, and Nishikitani further discloses, the curing comprises heating the layer or applying ultraviolet light to the layer (Para. 0162).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Nishikitani et al. (US 2002/0136898) in view of Yde-Anderson et al. (US 6,246,508) as applied to claim 14 above, and further in view of Pei et al. (US 2013/0251943).
Nishikitani in view of Yde-Anderson remains as applied to claim 14 above.
Nishikitani in view of Yde-Anderson does not disclose the polymer network precursors further comprise adhesion promoting monomers selected from isobornyl acrylate (IBOA), ethoxylated nonylphenol acrylate, poly(ethylene glycol) diacrylate (PEGDA), polyethylene glycol dimethacrylate (PEGDMA), trimethylolpropane triacrylate (TMPTA), ethoxyethoxyethyl acrylate, tripropylene glycol diacrylate (TPGDA), butyl acrylate (BA), hexanediol diacrylate (HDDA), or any combinations thereof.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the polymer network precursors further comprise adhesion promoting monomers selected from isobornyl acrylate (IBOA), ethoxylated nonylphenol acrylate, poly(ethylene glycol) diacrylate (PEGDA), polyethylene glycol dimethacrylate (PEGDMA), trimethylolpropane triacrylate (TMPTA), ethoxyethoxyethyl acrylate, tripropylene glycol diacrylate (TPGDA), butyl acrylate (BA), hexanediol diacrylate (HDDA), or any combinations thereof as taught by the method of forming an electrochromic device of Pei in the combination of Nishikitani in view of Yde-Anderson since Pei teaches it is known to include this feature in a method of forming an electrochromic device for the purpose of providing an electrochromic device with strong adhesion to prevent delamination.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Nishikitani et al. (US 2002/0136898) in view of Yde-Anderson et al. (US 6,246,508) in view of Pei et al. (US 2013/0251943) as applied to claim 15 above, and further in view of Widger et al. (US 2017/0022403).
Nishikitani, Yde-Anderson and Pei remains as applied to claim 15 above.

Furthermore, Yde-Anderson teaches, from the same field of endeavor that in a method of forming an electrochromic device that it would have been desirable to make the ionically conducting phase comprises an electrolyte salt, a plasticizer (Col. 5, lines 59-67 and Col. 6, lines 1-24).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the ionically conducting phase comprises an electrolyte salt, a plasticizer as taught by the method of forming an electrochromic device for the purpose of providing a method of forming an electrochromic device with improved voltage and electrolytic stability.
Nishikitani, Yde-Anderson and Pei does not disclose the composition has a viscosity ranging from about 1,000 centipoise (cP) to about 80,000 cP; and an ionic liquid selected from N-methyl-N-butylpyrrolidinium bis(trifluoromethylsulfonyl)imide (Py14TFSI), imidazolium bis(trifluoromethylsulfonyl)imide ([Im][TFSI]), butyltrimethylammonium bis(trifluoromethylsulfonyl)imide, 1-methyl-1-propylpiperidinium bis(trifluoromethylsulfonyl)imide, 1-butyl-1-methylpiperidinium 
Widger teaches, from the same field of endeavor that in a method of forming an electrochromic device that it would have been desirable to make the composition has a viscosity ranging from about 1,000 centipoise (cP) to about 80,000 cP (Para. 0072 and 0075); and an ionic liquid selected from N-methyl-N-butylpyrrolidinium bis(trifluoromethylsulfonyl)imide (Py14TFSI), imidazolium bis(trifluoromethylsulfonyl)imide ([Im][TFSI]), butyltrimethylammonium bis(trifluoromethylsulfonyl)imide, 1-methyl-1-propylpiperidinium bis(trifluoromethylsulfonyl)imide, 1-butyl-1-methylpiperidinium bis(trifluoromethylsulfonyl)imide, n-ethyl-N,N-dimethyl-2-methoxyethylammonium bis(trifluoromethylsulfonyl)imide, 1-(3-methoxypropyl)-1-methylpiperidinium bis(trifluoromethylsulfonyl)imide, N-(3-hydroxypropyl)pyridinium bis(trifluoromethylsulfonyl)imide, 1-hexyl-1-methylpyrrolidinium bis(trifluoromethylsulfonyl)imide, trihexyltetradecylphosphonium tris(pentafluoroethyl)trifluorophosphate, N-methoxyethyl-N-methylmorpholinium bis(trifluoromethylsulfonyl)imide, or any combinations thereof (Para. 0015 and 0082).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the composition has a viscosity ranging .

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Nishikitani et al. (US 2002/0136898) in view of Yde-Anderson et al. (US 6,246,508) as applied to claim 14 above, and further in view of Schumacher et al. (US 2008/0145625).
Nishikitani in view of Yde-Anderson remains as applied to claim 14 above.

Schumacher teaches, from the same field of endeavor that in a method of forming an electrochromic device that it would have been desirable to make adding to the precursor composition, based on the total weight of the precursor composition, from about 0.1 wt % to about 3 wt % of a metal oxide powder thickener, prior to forming the layer (Para. 0076).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make adding to the precursor composition, based on the total weight of the precursor composition, from about 0.1 wt % to about 3 wt % of a metal oxide powder thickener, prior to forming the layer as taught by the method of forming an electrochromic device of Schumacher in the combination of Nishikitani in view of Yde-Anderson since Schumacher teaches it is known to include this feature in a method of forming an electrochromic device for the purpose of providing an inexpensive, non-consumptive and flexible electrochromic device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAYNE A PINKNEY whose telephone number is (571)270-1305.  The examiner can normally be reached on M-F 7:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAWAYNE PINKNEY/Primary Examiner, Art Unit 2872                                                                                                                                                                                            09/08/2021